DETAILED ACTION

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.

Status of Claims
Amendments to the claims are acknowledged. Claims 21-25 are new.
Claims 1-14 and 21-25 are under examination.
Claims 16-20 are cancelled.
Claim 15 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/24/2020 and 01/11/2022 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/624047 filed 1/30/2018 is acknowledged.

Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record and modified in view of Applicant’s amendments filed 8/29/2022.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
	Claims 1-14 and 21-25 are drawn to a method, so a process. 
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Determining based on a set of chemical reactions, a first plurality of chemical reactions.
This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
2. Determining based on chemical transformations, a second plurality of chemical reactions. 
This step reads on a process that can be performed by the human mind and is therefore an abstract idea.
3. Determining based on a trained classifier and from the second plurality of chemical reactions, a third plurality of chemical reactions, wherein the trained classifier is trained on data derived from chemical reactions known to be successful and unsuccessful
This step reads on a process that can be carried out as a mental step because the recited “trained classifier” is not one that necessitates computer technology. The claims do not even recite the implementation of a computer or structures of a classifier that would require a computer. Also, the “trained classifier,” is broadly and generically recited such that it reads on mathematics per se or a table with data of reactions that successfully lead to a certain product and reactions that may be expected but did not lead to the certain product. The instant method step also does not recite how the trained classifier is implemented and therefore the determining step reads on looking at and comparing information listed in a classification graph or table. 
4. Generating based on the third and the first plurality of chemical reactions, a fourth plurality of chemical reactions wherein each chemical transition of the fourth plurality of chemical reactions represents a transformation of a first compound to a second compound. 
This step reads on one that can be performed by the human mind and is therefore an abstract idea.
5. Determining based on a target compound a plurality of chemical reaction routes wherein each route of the plurality of chemical reaction routes comprises one or more chemical reactions of the fourth plurality of chemical reactions and each chemical reaction route of the plurality of chemical reaction routes produces the target compound.
This step reads on one that can be performed by the human mind and is therefore an abstract idea;
6. Determining routes of the plurality of chemical reaction routes, the one or more routes having respective costs less than a threshold. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
The above method steps read on steps that one with knowledge of chemical reactions can perform in the human mind.  Claims 2-14 recite subsequent abstract ideas that further limit claim 1. Claims 22-24 are further drawn to abstract ideas because they characterize the data analyzed in the claimed method wherein the data sets are chemical reactions and that the reactions are expressed as vectors, which are arrays of numerical data. Claim 25 recites limitations drawn to the same process as in claim 1. 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.
	
Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exception. Claim 21 recites “synthesizing based on one or more routes the target compound” which does not integrate the judicial exception into the synthesizing step; the step is recited tangentially, as an extra solution activity and does not actually synthesize a target compound from the one or more determined routes.  
The recited judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite additional limitations which are limitations recited in addition to the abstract idea:
1. In an alternative embodiment to the abstract idea addressed above, the “trained classifier,” could read on a classifier may require computer technology. However, such classifiers for classifying chemical reactions are well known as evidenced by at least Hlavacek et al. et al. (US 2008/0177478) who teach trained classifiers such as Support Vector Machines for metabolic chemical reaction prediction (par. Abstract, par. 0015 and par. 0032) and Segler et al. (Chem. Eur. J. vol. 23 (2017) pages 5966-5971) who teach neural network classifiers for reaction prediction. 
Thus, the recited classifier, even if interpreted in a narrower embodiment as one that requires computer technology, is a routine “additional element” that does not meaningfully limit the abstract idea steps because it only serves to predict chemical reactions (i.e. generate information) which are then used in the later abstract idea steps.  The claims do not even recite how the trained classifier is used to determine a plurality of predicted chemical reactions; the trained classifier does not impose a meaningful limit on the abstract idea steps. A mere limitation of implementing a routine classifier does not add significantly more to the claims to render them statutory.
2. Claim 21 recites synthesizing based on one or more routes, the target compound. This step is also routine, conventional and well understood; synthesizing predicted chemical reactions to create a target compound is routine.
3. Claim 25 recites receiving stock which is a tangential extra-solution activity. The “stock” is not integrated into the abstract idea steps and is merely tangentially recited.
The combination of implementing a classifier, synthesizing a reaction route to create a target compound and receiving stock is well understood, routine and conventional and therefore does not add significantly more to the claimed judicial exception.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks page 9) that the claimed steps can not be performed by the human mind. Applicants argue that the specification teaches determining thousands if not millions of chemical reactions.
In response, during examination the standard of Broadest Reasonable Interpretation is applied. Each of the claimed steps is drawn to merely determining or generating a plurality of chemical reactions and determining chemical reaction routes based on a target compound. Such determinations and generations of chemical reactions are well within the ability of the human mind. The claims do not recite any additional elements that would preclude mental activity from performing the recited “determining” and “generating.”  
Applicants argue (Remarks, page 10) that the specification teaches various improvements to the art of synthesizing a target compound.
In response, if there is an improvement, it is not reflected in the claims. The claims are currently drawn to a series of generic mental steps of determining pluralities of chemical reaction routes wherein one determination step is “based on” a previously determined set of chemical reaction routes. This is drawn to mental activity and not an improvement to “technology,” i.e. the claims do not recite an additional element that integrates the judicial exceptions into a step that can be considered an improvement to technology.
Applicants argue (Remarks, page 11) that the claimed steps alleviate previous restrictions on chemists such that they do not need to rely on known chemical reactions in order to retrosynthetically construct a synthetic route.
 In response, the claims read on looking at chemical reactions and combining chemical reactions by paper/pen to determine routes that produce a target compound. The claims do not recite, as discussed in the Interview of 7/28/2022 randomly deriving or computationally generating possible chemical reaction routes (as disclosed in par. 21 and 40-42 of the specification). The claims do not recite the use of a computer to derive or randomly simulate chemical reaction routes.

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is 

withdrawn in view of Applicant’s amendments.
Claim Rejections - 35 USC § 103
The rejection of claims 1-14 under 35 U.S.C. 103(a) over Hlavacek et al. (US 2008/0177478) in view of Lui et al. (ACS Cent. Sci., vol. 4 (2017) pages 1103-1113) is withdrawn in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendment filed 08/29/2022.
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 6-13 and 21-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mydlowec et al. (US 2003/0220716; IDS filed 12/24/2020) in view of Hlavacek et al. (US 2008/0177478).
Mydlowec et al. teach a method for designing synthesis routes for a target molecule (Abstract); a program outputs a series of possible precursor molecules for forming the target molecule wherein a tree of possible routes leading back to the target compound is formed (par. 0019)(i.e. determining based on a target compound, a plurality of chemical reaction routes wherein each route produces the target compound), as in claim 1 and 25.
Mydlowec et al. teach selection of possible routes and generating retrosynthetic routes (par. 0020)(i.e. determine based on a first set of chemical reactions a first plurality of chemical reactions), as in claim 1 and 25.
 Mydlowec et al. teach designing a synthesis route for a target molecule comprising at least one reactant molecule and one reaction and determining whether the synthesis route satisfies a design goal (par. 0026); the one reactant molecule and one reaction reads on a chemical reaction that transforms a compound to a second compound (i.e. determining based on a plurality of chemical reactions a plurality of chemical reactions wherein each chemical reaction represents a transformation of a first compound to a second compound), as in claim 1 and 25.
 Mydlowec et al. teach incorporating design goals (i.e. thresholds)(par. 0025) and determining a yield estimate or a cost estimate (par. 0007 and 0088)(i.e. the teaching of design goals and yield or cost estimate makes obvious routes having a respective cost less than a threshold), as in claim 1 and 25.
Mydlowec et al. teach a tree of possible routes leading back to the target compound is formed (par. 0019), as in claim 6.
Mydlowec et al. teach a synthesis route with branches (Figure 2) wherein a tree of possible routes (par. 0019) would be represented with branches of routes, as in claim 7.
Mydlowec et al. teach incorporating design goals (i.e. thresholds)(par. 0025) and determining a yield estimate or a cost estimate (par. 0007 and 0088)(i.e. routes having a respective cost less than a threshold and routes are associated with parameters), as in claims 8 and 10-11.
Mydlowec et al. teach consideration of cost of starting material (par. 0007)(i.e. available substances), as in clam 9.
Mydlowec et al. teach (Figure 2 and 3) determining all compounds that can lead the target compound in a predefined number of steps; Mydlowec et al. teach determining cost of synthesis routes (par. 0007) which makes obvious determining the least cost; Mydlowec et al. does not consider telescoping (shrinking) that transition routes (Figure 2 and 3; and par. 0046), as in claim 12.
Mydlowec et al. teach evaluating an energy equation which is an objective function (par. 0011)(i.e. evaluating a cost function), as in claim 13.
Mydlowec et al. teach a several step synthesis route (Figures 2 and 3) where the first reaction is disjointed (separate) from the second reaction, as in claim 22.
Mydlowec et al. teach storing known chemical transformations in databases (par. 0020) and databases or data structures of molecules and reactions (par. 0054 and 0058-0059), as in claim 23.
Mydlowec et al. teach producing drugs and materials based on chemical synthesis (i.e. synthesizing based on a route a target compound), as in claim 21.
Mydlowec et al. does not teach determining a (third) plurality of chemical reactions based on a trained classifier and (a second) plurality of chemical reactions; Mydlowec et al. does not teach a classifier trained on data derived from chemical reactions categorized as successful and other reactions categorized as unsuccessful, as in claims 1 and 25.
Mydlowec et al. do not teach training a classifier on a chemical reaction database, as in claim 2.
Mydlowec et al. do not teach a trained classifier based on vectors of reactions associated with a specific transformation, as in claim 24. 
Hlavacek et al. teach determining potential reactants from a metabolite data base (par. 0032) wherein the database contains information about 6455 reactions (par. 0034)(i.e. determining based on chemical transformations a second plurality of chemical reactions), as in claims 1 and 25.
Hlavacek et al. make obvious predicting chemical reactions (Abstract) by training a classifier using chemical reactions (i.e. second plurality of chemical reactions) divided into subclasses of transformations (par. 0015-0016); the classifier is trained with negative (i.e. unsuccessful) and positive (i.e. successful) examples of reactions (par. 0042-0044 and par. 0061)(i.e. determining based on a trained classifier and from the second plurality of chemical reactions, a third plurality of chemical reactions, wherein the trained classifier is trained on data from successful and unsuccessful reactions).
Hlavacek et al. teach using the trained classifier to predict a reaction in which a specific compound is participated (par. 0053 and 0059)(i.e. generating based on the third plurality of chemical reactions and first plurality of chemical reactions, a fourth reaction), as in claims 1 and 25. 
Hlavacek et al. teach training a classifier on the KEGG data base (par. 0032), as in claim 2.
Hlavacek et al. teach  a support vector machine classifier (par. 0052-0054) and that each metabolite (i.e. chemical reaction) structure is associated with an input vector (par. 0054)(i.e. classifier is based on vectors of reactions associated with a transformation), as in claim 24. 
Applying the KSR standard of obviousness to Mydlowec et al. and Hlavacek et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the teachings of Mydlowec et al. for determining and selecting synthesis routes that lead to a target molecule with the teaching of Hlavacek et al. for determining a reaction that involves a particular compound (metabolite). One of ordinary skill would be able to consider the synthesis routes that lead to a target compound as taught by Hlavacek et al. and input a target compound into the classifier of Mydlowec et al. to determine if the reaction route includes the target compound.  Because the claims are not specific as to how each of the first, third and forth plurality of chemical reactions are used in the steps of “determining” and “generating”, one of skill in the art would be able combine or negate sets of chemical reactions to arrive at determining a plurality of chemical reaction routes that produce the target compound after validating the (second) plurality of reaction routes with the classifier of Hlavacek et al. The combination of Mydlowec et al. and Hlavacek et al. would be a predictable use of prior art elements of generating a set of chemical reactions for a target compound based on the consideration of a first plurality of chemical reactions, a second plurality of reactions with a trained classifier, a third plurality of reactions determined from the classifier and a fourth plurality of reactions determined by considering the first and third plurality of chemical reactions. 

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 
Applicants have amended the claims  and the prior art rejection of the previous Office Action of 03/25/2022 has therefore been withdrawn. A new prior art rejection of Mydlowec et al. in view of Hlavacek et al. is applied. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635